In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
          ___________________________
               No. 02-19-00134-CV
          ___________________________

            DAMON CHILDS, Appellant

                           V.

TARRANT COUNTY COLLEGE DISTRICT, Appellee


       On Appeal from the 67th District Court
              Tarrant County, Texas
          Trial Court No. 067-301745-18


   Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
         Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On October 16, 2019, we notified pro se appellant that his brief had not been

filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we

could dismiss the appeal for want of prosecution unless, within ten days, appellant

filed with the court an appellant’s brief and an accompanying motion reasonably

explaining the brief’s untimely filing and why an extension was needed. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). On October 28, 2019, appellant filed a motion

seeking an extension, but after considering it and the response of appellee Tarrant

County College, we denied the motion for extension and ordered that appellant file

his appellate brief with this court by November 21, 2019. We have received no brief.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.



                                                       Per Curiam

Delivered: December 19, 2019




                                            2